Citation Nr: 1307135	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-21 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for Meniere's disease.  

3.  Entitlement to service connection for bleeding ear condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to April 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran appealed, and in July 2011, the Board remanded the claims for additional development.  

In April 2011, the Veteran testified at a personal hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2011, the Board remanded these issues so that VA could meet its duty to assist the Veteran in obtaining evidence to substantiate his claims by providing a medical examination and obtaining an expert opinion after review of his claims file.  The Board also directed the RO to obtain records of treatment of the Veteran at the VA Medical Center (VAMC) in Wichita, Kansas prior to 1991.  

The Board finds that a remand is required.  Although the Veteran was afforded a VA ear examination in September of 2011, the record shows that a large number of VA treatment reports were added to the claims file after this VA examination.  The Board notes that these VA treatment records are dated as early as 1968, and they show treatment for ear symptoms at that time.  It is clear that the September 2011 VA examiner did not review these records.  In summary, the September 2011 VA examiner's opinions are inadequate, as the examiner was not able to consider all of the relevant history of the claimed disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that a medical opinion is adequate if it describes the disability in sufficient detail, takes into consideration the past medical history, and provides an analysis that the Board can weigh against other evidence); Elkins v. Brown, 5 Vet. App. 474 (1993).  

In addition, the Board notes that the September 2011 VA examiner provided an opinion as to whether the Meniere's disease, vertigo, and/or the bleeding ear condition, was secondary to his service-connected conditions (service connection is currently in effect for hearing loss and tinnitus) but that this opinion is inadequate.  The examiner's rationale, that these conditions were not "due to or the result of" his service, was that "Meniere's disease, vertigo, bleeding ear came on after military service."  The examiner's rationale addresses causation, but it does not address the possibility of causation or aggravation of a currently non-service-connected condition by a service-connected condition.  See 38 C.F.R. § 3.310 (2012); Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  As the examiner has already provided this secondary service connection opinion, VA must ensure that this aspect of the examination, as well as the rest of the examination, is adequate.  See Barr v. Nicholson, 303 Vet. App. 303, 311 (holding that once VA undertakes the effort to provide an examination it must provide an adequate one).  

As the defects in these opinions can be cured by another review of the claims file and issuance of adequate opinions, so long as the examiner who provided the opinion in September 2011 is still available, the opinion can be provided without reexamination of the Veteran.  If, however, that examiner is not available, the Veteran must be reexamined.  

Because the directives of the Board's July 2011 Remand were not complied with, the Board must again remand these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board "confers on the veteran as a matter of law, the right to compliance with the remand orders," and the Board itself errs when it fails to ensure compliance with the terms of the remand).  More fundamentally, a remand is necessary because VA has not satisfied its duty to assist the Veteran in this case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) (2012).  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2012).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.  

1.  Return the claims file to the September 2011 VA examiner - including a copy of this Remand- for that examiner to provide the requested medical opinions, as explained in the following paragraphs labeled (a) through (c) in this directive.  The examiner must indicate whether he reviewed the claims file.

If the September 2011 VA examiner is not available, or if otherwise appropriate, the Veteran must be scheduled for a new examination with regard to his Meniere's disease, vertigo, and bleeding ear condition, and adequate opinions must be provided by the medical professional who examines him based on that examination and review of the claims file, including this Remand.  

The examiner must indicate whether he or she reviewed the claims file.  A rationale for any opinion rendered must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The examiner is asked to accomplish the following:  
	
(a)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any Meniere's disease, vertigo, and/or bleeding ear condition, suffered by the Veteran at any time since he filed his claim in September 2008, had its onset during his active service or was caused by any event in his active service, to include close proximity to artillery.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any Meniere's disease, vertigo, and/or bleeding ear condition, suffered by the Veteran at any time since he filed his claim in September 2008, was caused by his service connected tinnitus and/or hearing loss.  

(c)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any Meniere's disease, vertigo, and/or bleeding ear condition, suffered by the Veteran at any time since he filed his claim in September 2008, was worsened beyond its natural progression by his service-connected tinnitus and/or hearing loss.  In this regard, an opinion based solely on the date of onset of the Meniere's disease, vertigo, and/or bleeding ear condition with respect to the date of onset of the hearing loss and/or tinnitus is not an adequate opinion.  

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  The RO/AMC must review the examination report taking into consideration the inadequacies that the Board found in the September 2011 examination report, and ensure that the opinions rendered are adequate.  If they are not adequate, the RO/AMC must take corrective action.  

3.  Then, readjudicate the issues of entitlement to service connection for Meniere's disease, vertigo, and a bleeding ear condition.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



